Citation Nr: 0526036	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-18 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for a dysthymic disorder for the period from 
September 13, 1996, to August 25, 2000.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to August 25, 2000.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from August 1985 to December 1986.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded the case for additional 
development in August 2004; the RO has now returned the case 
to the Board for appellate review.

The appellant has appealed the initial 30 percent rating that 
was assigned for her psychiatric disability when service 
connection was granted in January 2000 (effective from 
September 13, 1996).  During the pendency of the appeal, the 
RO awarded a 50 percent rating, effective from September 13, 
1996.  Subsequently, in a decision issued in August 2004, the 
Board awarded the appellant a 100 percent rating for her 
dysthymia from August 25, 2000.  

The appellant is, in effect, asking for a higher rating 
effective from the date service connection was granted until 
August 25, 2000, when the 100 percent evaluation was 
assigned.  (The period beginning August 25, 2000 will not be 
addressed because a rating higher than 100 percent is not 
assignable.  Additionally, because TDIU may not be awarded 
when a 100 percent schedular rating is in effect, see 
38 C.F.R. § 4.16 (2004), the Board will not consider the 
period subsequent to August 24, 2000.)  Consequently, the 
Board will consider the time period from the original grant 
of service connection until the award of the 100 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issues are as set out on the title page.

Effective November 7, 1996, VA revised the rating schedule 
for evaluating psychiatric disabilities.  38 C.F.R. § 4.130 
(2004).  Prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132 (1996).  
Here, because the rating on appeal for the appellant's 
psychiatric disability is effective from September 13, 1996, 
consideration must be given to both old and new rating 
criteria.


FINDINGS OF FACT

1.  The appellant's dysthymic disorder prior to August 25, 
2000 was manifested by anxiety, depression, poor emotional 
control, fatigue, difficulty sleeping, being easily 
overwhelmed, crying spells, indecision, some panic attacks 
and problems with concentration and memory.

2.  The appellant's GAF scores between May 1996 and August 
2000 ranged from 51 to 88.

3.  The appellant's dysthymic disorder prior to August 25, 
2000 is not shown to have caused her to experience severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships or psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.

4.  The appellant's dysthymic disorder prior to August 25, 
2000 is not shown to have caused her to experience 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

5.  The disability picture caused by the appellant's 
dysthymic disorder prior to August 25, 2000 was not so 
unusual as to render the application of the regular schedular 
rating provisions impractical.

6.  The appellant's service-connected disabilities prior to 
August 25, 2000, consisted of a psychiatric disability 
evaluated as 50 percent disabling and a foot disability 
evaluated as 10 percent disabling; the combined rating for 
the appellant's two service-connected disabilities was 60 
percent prior to August 25, 2000.

7.  The appellant's service-connected disabilities were not 
of such nature and severity as to prevent her from securing 
or following a substantially gainful occupation prior to 
August 25, 2000.


CONCLUSIONS OF LAW

1.  For the period from September 13, 1996, to August 25, 
2000, the criteria for an initial evaluation in excess of 50 
percent for dysthymic disorder were not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9433) 
(2004); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

2.  The appellant was not unemployable by reason of her 
service-connected disabilities prior to August 25, 2000.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Initial rating claim

The appellant contends that her dysthymic disorder was more 
severely disabling than the initial disability evaluation 
reflected.  She maintains that her psychiatric condition 
warranted an evaluation in excess of the 50 percent initial 
rating.  She also contends that she has been unable to work 
due to her dysthymic disorder for many years.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 50 
percent evaluation for her dysthymic disorder.  The United 
States Court of Appeals for Veterans Claims (Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staged" ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The dysthymic disorder rating issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time 
prior to August 25, 2000.

Review of VA inpatient treatment records reveals that the 
appellant was hospitalized in a VA facility for psychiatric 
treatment for ten days in the spring of 1996.  The appellant 
was noted to engage in compulsive picking at the skin of her 
arms and legs to the point of scarring.  She described her 
mood as anxious and depressed.  She denied suicidal or 
homicidal ideation.  She displayed no perceptual 
abnormalities or delusions.  She did have prominent 
ruminations of stress and tension.  Her thought processes 
were linear and direct.  Her judgment was fair and her 
insight was poor.  Her cognitive functioning was grossly 
intact.  MMPI-2 and MCMI-2 testing results indicated 
prominent symptoms of depression and anxiety, as well as 
strong dependent personality features.  The discharge summary 
includes Axis I diagnoses of adjustment disorder with mixed 
features and binge eating disorder.  The appellant was 
assigned a GAF score of 60 on admission; at the time of her 
discharge in May 1996, her GAF score was 80.  

Review of VA outpatient treatment records reveals that the 
appellant underwent a psychology termination summary visit on 
August 29, 1996.  She had demonstrated an increased ability 
to identify priorities and to utilize time management skills.  
She had become increasingly aware of her internal and 
environmental distractions.  She had improved parenting 
skills.  The appellant verbalized increases in competence and 
satisfaction with her progress.  She stated that she was not 
experiencing a depressed mood and that she had been compliant 
with her medications.  She was planning on taking a break 
from therapy.  

In February 1997, the appellant underwent a psychological 
evaluation for Social Security Administration disability 
benefit purposes by the Disability Determination Service.  
The examiner stated that the appellant drove herself to the 
appointment and was a few minutes early.  She complained of 
nighttime awakenings, daily crying spells, low energy and 
feelings of guilt and worthlessness.  She denied suicidal and 
homicidal ideation, obsessions and compulsions, phobias, 
panic attacks and mood swings.  Her mood was depressed, her 
affect was appropriate and stable, although moderately 
restricted, and there was no evidence of psychomotor 
agitation or retardation.  The appellant was alert and 
oriented; her speech was logical, relevant and coherent.  Her 
thought processes were linear and goal-oriented.  There was 
no loosening of associations, tangentiality, 
circumstantiality, hallucinations, delusions, paranoid 
ideation or ideas of reference.  The appellant's insight and 
judgment were good.  The appellant reported that she was not 
on psychotropic medication or in treatment at the time.  In 
summary, the examiner stated that the appellant demonstrated 
a moderate form of major depressive disorder.  She was 
described as having a moderate restriction of her activities 
of daily living, moderate difficulty in social functioning, 
moderately reduced ability to relate to others, moderately 
reduced ability to deal with stress and pressures associated 
with day-to-day work activity and moderately impaired 
capacity for social interaction and adaptation.  Her capacity 
for sustained concentration and persistence was intact.  The 
examiner rendered a GAF score of 60, and a past-year GAF 
score of 60. 

The appellant's therapist rendered a GAF score of 88 in 
November 1997.  In February 1998, the appellant was seen for 
intake for concerns related to her poor emotional control, as 
well as complaints of fatigue.  She denied suicidal or 
homicidal ideation.  There was no evidence of a thought 
disorder; her affect was restricted.  A week later, the 
appellant exhibited a mildly dysphoric mood.  At the end of 
February 1998, MMPI-2 testing revealed significant depressive 
symptoms, somatic concerns and anxiety.  Further testing also 
revealed predominant depression, somatic concerns and 
anxiety.  Her therapist discussed the appellant's capacity to 
plan, organize and accomplish tasks such as being in charge 
of her church's child program in contrast to her difficulty 
performing more routine and boring household tasks.  The 
appellant's therapists rendered GAF scores of 65 on three 
occasions between January 1998 and April 1998.  

Third party statements received by the RO in June 1998 
indicated that the appellant cried on an almost daily basis 
and that she was always tired.  She was described as having 
mood swings, easily overwhelmed and sometimes neglectful of 
her personal hygiene.  She could get totally absorbed in 
flower arranging and she volunteered for church duties and to 
help others.  

The appellant underwent a VA psychiatric examination in July 
1998; the examiner reviewed the claims file.  The appellant 
was clean and fairly groomed.  She was moderately anxious, 
nervous, apprehensive and depressed.  She became tearful at 
times.  She reported that some days she felt good, but most 
days she felt bad, depressed and anxious.  Her behavior was 
appropriate.  Her speech was clear and spontaneous.  She was 
easily frustrated.  The appellant displayed no lability or 
irritability.  There were no perceptual disturbances or 
delusions.  The appellant's thought processes were goal-
oriented and her cognition and recall were fairly intact.  
Her attention and concentration span were good.  The 
appellant was oriented times four, and her judgment and 
abstraction were good.  Her insight was good.  The examiner 
rendered a current GAF score of 56, and a past-year GAF score 
of 54-55.

In April 1999, the appellant was seen for VA outpatient 
follow-up after an absence of several months.  In September 
1999, the appellant's VA attending psychiatrist rendered a 
GAF score of 85.  At that time, the appellant reported that 
she was feeling "good" and that she had no depression.  She 
said that her medication was at the right dosage and that her 
mood was not depressed.  The psychiatrist assessed the 
appellant's depression as being in remission.

In February 2000, the appellant was seen for VA follow-up; 
she reported that she continued to have episodes of 
depression and that she continued to have what sounded like 
panic attacks.  In March 2000, her mood was mildly depressed; 
she said that she had trouble sleeping, as well as frequent 
panic attacks.  Her GAF score in March 2000 was 51.

The appellant underwent another VA psychiatric examination in 
May 2000; the examiner reviewed the medical record.  The 
appellant complained of fatigue and depression to the point 
she could not get out of bed.  She said that she knew that 
she would never be able to work again because she got 
stressed and overwhelmed and was unable to cope.  She 
reported sleep impairment, indecision, tearfulness, being 
nervous, panic attacks, agoraphobia, headaches, racing 
thoughts, pounding heart and memory blackouts.  On 
examination, the appellant was oriented times four.  She was 
fairly groomed.  Her speech was relevant and logical with no 
evidence of delusions, hallucinations, suicidal ideation or 
homicidal ideation.  Her affect and mood were within normal 
limits.  Her thought process was goal-oriented and her memory 
was intact.  The appellant's insight and judgment were poor.  
The examiner assigned current and past-year GAF scores of 60.

In August 2000, the appellant's therapists rendered GAF 
scores of 55, and 60.  The latter score was rendered on 
August 15, 2000.

As noted above, the RO increased the rating for the service-
connected dysthymia from 30 percent to 50 percent, effective 
from September 13, 1996.  The appellant, however, has 
appealed the rating decision that initially assigned a rating 
less than 100 percent for her psychiatric disability.  
Consequently, the Board will consider whether the appellant 
is entitled to a rating higher than 50 percent prior to 
August 25, 2000.  After a review of the evidence of record, 
the Board concludes that a rating higher than 50 percent is 
not warranted before August 25, 2000.

According to the old rating criteria that were in effect 
prior to November 1996 regulation changes, a 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

(In reaching its decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"considerable" was defined as "rather large in extent or 
degree."  Id.)

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association  (1994) (DSM-IV).  As indicated in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between May 1996 and August 2000, the 
appellant's GAF scores ranged from 51-88; the GAF score was 
most often between 55 and 65 during that period.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the appellant's dysthymic disorder from September 
13, 1996 to August 25, 2000.  The evidence of record 
establishes that the appellant had not expressed any suicidal 
or homicidal ideation during the period in question.  There 
was no evidence of record that she ever engaged in 
obsessional rituals.  Nor does the evidence demonstrate near-
continuous panic or depression that affected the appellant's 
ability to function independently, appropriately and 
effectively.  There was no documentation in the record of 
unprovoked irritability with periods of violence, or any 
spatial disorientation or neglect of personal appearance and 
hygiene.  While the evidence did indicate that the appellant 
demonstrated such symptoms as anxiety, depression, some 
impairment of short-term memory and impaired insight, as well 
as disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record also showed that the 
appellant had some family and social relationships during the 
period in question and that she was able to appropriately and 
actively participate in outpatient mental heath and medical 
treatment over the period in question, as well as to appear 
alone for VA and SSA examinations.  In addition, the 
appellant was able to perform volunteer work at her church at 
times.  Both the private and VA psychiatric records reveal no 
impairment of the thought process or communications; the 
claims file contains detailed and articulate argument 
generated by the appellant, as well.  The appellant has not 
exhibited any inappropriate behavior, and was able to 
generally maintain her personal hygiene and other activities 
of daily living.  She had never been noted to be other than 
alert and oriented.  Furthermore, there is no evidence of 
record that reflects any suicidal ideation or homicidal 
ideation.  

The record clearly demonstrates that the appellant suffered 
from a depressed mood, anxiety, social isolation, sleep 
impairment and some problems with concentration, but she was 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation.  Examiners did not 
describe her difficulties due to dysthymia as more severely 
disabling than "moderate."  The evidence of record also 
demonstrated that the appellant complained of panic attacks 
(frequency unknown), that she did suffer from mood swings, 
tearfulness, anxiety and indecision and that she did 
demonstrate reduced reliability and productivity due these 
symptoms, as well as some disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  The symptoms experienced by the 
veteran during this period, as described above, are more akin 
to the kind of symptoms contemplated by the criteria for the 
50 percent rating, whether analyzed under the old or the new 
criteria.  Therefore an evaluation in excess of the initially 
assigned 50 percent rating would not be warranted under 
either set of rating criteria.

The appellant has indicated that she should be rated as more 
than 50 percent disabled from the date of her claim for 
dysthymia due to her symptomatology.  However, the appellant, 
as a layperson, is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The May 1996 VA hospital discharge 
summary shows a GAF score of 80 and the May 2000 VA 
psychiatric examination report indicates a GAF score of 60, 
which shows less than moderate symptoms and difficulty in 
social and occupational functioning due to dysthymia.  A GAF 
of 60 was again rendered on August 15, and on March 3, 2000, 
the GAF score was 51, the lowest score of record for the time 
period in question.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of 
impairment due to her dysthymia since they consider the 
overall industrial impairment due to her psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 50 percent for disability due to dysthymic disorder is not 
warranted prior to August 25, 2000, as the medical evidence 
discussed above does not show that there was occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The Board notes that the general rule with respect to an 
award of increased compensation is that the effective date of 
such an award shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  In this regard, the 
Board further notes that the 100 percent rating was assigned 
on the basis of the letter from the appellant's VA treating 
psychiatrist dated August 25, 2000, that described great 
difficulty in social interactions and any type of work 
situation, as well as fragmented thought and speech 
processes, extreme disturbances in mood and motivation, great 
difficulty understanding directions and staying on task and 
very impaired personal relationships.  This August 2000 VA 
medical record was the first competent medical evidence of 
record to indicate that the appellant's dysthymic disability 
was severe enough to keep the appellant from working.  

Notwithstanding the above discussion, a rating in excess of 
the 50 percent evaluation assigned for the dysthymic disorder 
disability prior to August 25, 2000 could be granted if it 
was demonstrated that the particular disability presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's psychiatric 
disability presented such an unusual or exceptional 
disability picture prior to August 25, 2000, as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
prior to August 25, 2000 was not inadequate.  As discussed 
above, there were higher ratings for a psychiatric 
disability, but the required manifestations were not shown in 
this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
did not require any hospitalization for her dysthymic 
disorder between September 13, 1996 and August 25, 2000, nor 
did she require any extensive treatment during that time 
period.  The appellant has not offered any objective evidence 
of any symptoms due to the dysthymia that would render 
impractical the application of the regular schedular 
standards between September 13, 1996 and August 25, 2000.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an evaluation in excess of 50 percent 
were not demonstrated in the evidence of record between 
September 13, 1996 and August 25, 2000, under either the old 
or the current criteria.  Because the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 50 percent for the appellant's psychiatric disability 
under the schedular criteria prior to August 25, 2000, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).



II.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for two disabilities, dysthymia and a foot disability 
that were assigned 50 percent and 10 percent schedular 
evaluations between September 13, 1996 and August 25, 2000.  
The combined evaluation was 60 percent.  Thus, the afore-
mentioned requirement for one rating of 40 percent or higher 
and the combined rating of 70 percent or higher has not been 
met.

The Board notes that the evidence of record does not contain 
any competent medical findings to indicate that an increased 
rating for the right foot disability was warranted between 
September 13, 1996 and August 25, 2000.  The appellant sought 
treatment for her right foot after stepping on a nail in July 
2000, but was not treated for the right foot thereafter.  The 
appellant does not mention anything other than her 
psychiatric disability when discussing whether she could work 
in her various written statements and in her statements to 
medical examiners.  The medical evidence of record indicates 
that the appellant suffered from asthma, chronic low back 
pain and a neck injury during the period in question.

A rating in excess of 50 percent for the psychiatric 
disability has also been denied on an extraschedular basis, 
as discussed above.  As previously noted, in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321(b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric Diagnostic 
Codes provide for higher ratings, but the required 
manifestations have not been shown prior to August 25, 2000.  
The Board further finds no evidence that the appellant's 
dysthymic disorder or foot disorder presented such an unusual 
or exceptional disability picture prior to August 25, 2000 so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The appellant did not 
require any hospitalization for either condition between 
September 13, 1996 and August 25, 2000; nor have there been 
any other exceptional/unusual characteristics of disability 
that would merit extraschedular consideration.  There is no 
evidence that service-connected disabilities interfered 
markedly with employment between September 13, 1996 and 
August 25, 2000, so as to preclude application of the regular 
schedular ratings, or make the veteran unable to secure or 
follow a substantially gainful occupation.  

The fact that a veteran was unemployed is not enough.  The 
question is whether her service-connected disorders without 
regard to her nonservice-connected disorders or advancing age 
made her incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant has not presented, nor has the Board found, 
circumstances between September 13, 1996 and August 25, 2000 
that placed this appellant in a different position than other 
veterans rated 40 to 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 
4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
appellant's disabilities were not, between September 13, 1996 
and August 25, 2000, in the Board's determination, so 
severely disabling as to have rendered her or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render her 
individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher initial 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
she is not entitled to a total evaluation between September 
13, 1996 and August 25, 2000, under the applicable provisions 
of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the dysthymic disorder 
and right foot tendon strain, and that the grant of an 
extraschedular evaluation at any time between September 13, 
1996 and August 25, 2000, for those disabilities - under 
either 38 C.F.R. § 3.321(b) or § 4.16(b) -- is not warranted.

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was signed.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim for higher initial rating 
in a letter sent to the appellant by the RO in July 2003, as 
well as the discussion in the Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOCs).  These 
documents informed the appellant of regulations in effective 
in 1996, and those in effect thereafter.  The appellant was 
notified of the information necessary to substantiate her 
claims in letters sent to the appellant by the RO in April 
2003, and August 2004, as well as the discussion in the 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOCs).  These documents also informed the 
appellant of what the evidence had to show to establish 
entitlement, what evidence was still needed from her and what 
VA's duty to assist was in obtaining evidence for her claims.  
The appellant was notified of the information necessary to 
substantiate her claims.  She was also told that she needed 
to ensure that all pertinent evidence was submitted.  The RO 
also sent the appellant a Statement of the Case (SOC) in May 
2003, in which she was provided with the text of 38 C.F.R. 
§ 3.159.  Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice concerning higher ratings prior to the issuance of the 
January 2000 rating decision or the May 2001 rating decision.  
Although all required notices were not provided until after 
the RO adjudicated the claims, "the appellant [was] provided 
the content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, VA inpatient and outpatient medical records, as well as 
SSA documents, were obtained and associated with the claims 
file.  The appellant was afforded VA medical and psychiatric 
examinations.  The appellant did not provide any information 
to VA concerning treatment records that she wanted the RO to 
obtain for her that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In March 2005, the appellant was informed that she could 
submit additional evidence; no more evidence was thereafter 
submitted.  Therefore, the Board finds that VA has completed 
its duties under the VCAA and all applicable law, regulations 
and VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 (West 2002).




ORDER

An initial evaluation for dysthymic disorder in excess of 50 
percent prior to August 25, 2000, is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities prior 
to August 25, 2000, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


